99 F.3d 448
321 U.S.App.D.C. 309
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.TOTAL TELECOMMUNICATIONS SERVICES, INC. and Atlas TelephoneCompany, Inc., An Oklahoma Corporation, Appellants,v.AMERICAN TELEPHONE AND TELEGRAPH COMPANY, Appellee.
No. 96-7043.
United States Court of Appeals, District of Columbia Circuit.
Oct. 4, 1996.

Before:  SILBERMAN, SENTELLE and TATEL, Circuit Judges.

JUDGMENT

1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).


2
We affirm the district court's dismissal of the case.  As the district court correctly found, adjudication of this dispute would require the resolution of policy issues and technical questions relating to appellants' tariffs and operating structure that the Communications Act has vested in the Federal Communications Commission.  See 47 U.S.C. § 201.  Because the Commission thus has primary jurisdiction, it was appropriate for the district court to dismiss the case, see Allnet Communication Service, Inc. v. NECA, 965 F.2d 1118, 1120 (D.C.Cir.1992), without addressing appellants' application for preliminary injunction, see Atchison, T. & S.F.R. Co. v. Wichita Bd. Of Trade, 412 U.S. 800, 821 (1972).


3
It is therefore ORDERED and ADJUDGED by the Court that the district court's judgment be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.